In the

    United States Court of Appeals
                 for the Seventh Circuit
                    ____________________
No. 20-1963
SHAWN WILLIAMS,
                                                Plaintiff-Appellant,
                                v.

NAVEEN RAJOLI and TARA POWERS,
                                             Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
        Southern District of Indiana, Terre Haute Division.
       No. 2:19-cv-00442-JPH-DLP — James P. Hanlon, Judge.
                    ____________________

  ARGUED SEPTEMBER 14, 2021 — DECIDED AUGUST 17, 2022
                ____________________

   Before SYKES, Chief Judge,          and EASTERBROOK and
BRENNAN, Circuit Judges.
    SYKES, Chief Judge. Shawn Williams is an inmate at
Wabash Valley Correctional Facility in Carlisle, Indiana. He
sued a prison doctor and nurse under 42 U.S.C. § 1983
accusing them of deliberate indifference to his medical
needs. Specifically, Williams alleges that the doctor errone-
ously discontinued the pain medication needed to manage
his chronic tendinitis and that the nurse made him do pain-
2                                                 No. 20-1963

ful exercises while handcuffed and shackled at a follow-up
appointment.
    Before filing suit Williams attempted to resolve his com-
plaints through Indiana’s administrative-review system. As
required by the state’s grievance policies, Williams tried to
informally resolve his complaints before filing a formal
grievance with prison officials. But Indiana’s policy also
requires formal grievances to be filed within ten business
days of the incident giving rise to the complaint. Williams
did not meet this deadline, believing that prison officials
needed to respond to his informal grievance attempts before
he could file a formal grievance. When prison officials did
not respond to Williams’s initial attempts at informal resolu-
tion, he continued to pursue the matter informally. Only
after Williams received a response did he file a formal
grievance, but by then it was untimely.
    The district court granted the defendants’ motion for
summary judgment, ruling that Williams failed to exhaust
his administrative remedies. We affirm. The Prison Litiga-
tion Reform Act (“PLRA”) requires a prisoner to exhaust all
available remedies in the prison’s administrative-review
system before filing suit in federal court. Williams did not do
so. Though he eventually submitted a formal grievance, it
was filed too late. Williams did not need a response to his
attempts at informal resolution to file a formal grievance.
And his argument that he had good cause for his failure to
timely file a formal grievance is both unexhausted and
waived.
No. 20-1963                                                           3

                           I. Background
    Williams suffers from chronic tendinitis in his left knee
and has been prescribed pain medication. After injuring his
pinky finger, Williams received an X-ray and was seen by
Dr. Naveen Rajoli on July 19, 2019, to review the results.
Williams’s finger did not require further treatment, but in an
apparent error, Williams was removed from his pain medica-
tion. The next day Williams filed a “Request for Health
Care” form with prison officials indicating that he was still
experiencing pain in his knee and that he was no longer
receiving his medication. Williams was seen by nurse Tara
Powers on July 23. He alleges that during this appointment,
she caused him further knee pain by making him do exercis-
es while handcuffed and shackled. His medication wasn’t
reinstated at that time, and Williams continued to experience
pain in his knee.
   Williams then began the first of a series of attempts to re-
solve his complaints informally. Indiana’s grievance policy
requires a prisoner to first “attempt to resolve [his] com-
plaint informally” with prison officials. IND. DEP’T OF CORR.,
ADMIN. P. NO. 00-02-301, § X. 1 He may then file a formal
administrative grievance. A prisoner must “provide evi-
dence” of his attempts at informal resolution when filing a
formal grievance, of which the policy provides two exam-
ples: “‘To/From’ correspondence” and “State Form 36935,
‘Request for Interview’” forms. Id. The formal grievance
procedures reiterate that a prisoner must “document [his]


1 Indiana’s grievance policy was revised effective September 1, 2020. We
refer to the earlier policy that was in effect at the time of Williams’s
complaints in July 2019.
4                                                   No. 20-1963

attempts at informal resolution” when filing a grievance. Id.
§ XI.A.4. A prisoner must also file his formal grievance with
the prison’s Offender Grievance Specialist within ten “busi-
ness days from the date of the incident giving rise to the
complaint or concern.” Id. § XI. The formal filing must
“explain how the situation or incident affects” the prisoner
and “suggest appropriate relief or remedy.” Id. § XI.A.7–.8.
     The Offender Grievance Specialist reviews formal griev-
ances. Formal grievances that don’t comply with the policies
will be returned to the prisoner, who then has five business
days to revise and resubmit. Id. § XI.B. At this stage of the
process, a prisoner has an opportunity to cure both a failure
to properly explain his attempts at informal resolution and a
failure to initiate informal resolution if it wasn’t attempted. A
formal grievance that doesn’t comply with the policies may
still be considered if “good cause” is shown for the violation:
“[t]he Offender Grievance Specialist has the discretion to
consider” noncompliant grievances when the prisoner
satisfies the good-cause standard. Id.
    Williams submitted two informal grievances on Request
for Interview forms to Amy Wright, Wabash Valley prison’s
Director of Nursing, between July 23 and July 28—the first
protesting the medication discontinuation, the second
challenging Powers’s treatment. Williams says he submitted
these informal requests through the prison’s internal mail
system. But the prison has no record of them, and Williams
never made copies. Prison officials never replied to either of
these informal grievance attempts.
    After not receiving a response to his two July attempts at
informal resolution, Williams submitted two more informal
grievances on August 5, again on Request for Interview
No. 20-1963                                                 5

forms. He made handwritten copies of these forms and
subsequent informal grievance forms. But in the meantime,
the time limit of ten business days to file a formal grievance
was ticking down. Williams had until August 2 to file a
formal grievance about being removed from his medication
on July 19. And he had until August 6 to file a formal griev-
ance regarding Powers’s treatment on July 23.
   Williams submitted two more informal grievances on
Request for Interview forms—one on August 12 and another
on August 15. And he also submitted a Request for Health
Care form on August 12. Wright responded to Williams’s
August 12 request for health care on August 19, indicating
that Williams had seen Dr. Rajoli on July 19, his medications
had been stopped, and he was scheduled to see a different
doctor that day (August 19).
    On August 20 Williams filed his first formal grievance.
Prison officials returned the formal grievance to Williams on
August 29 for failure to comply with the filing deadline of
ten business days. Williams did not revise and resubmit the
formal grievance. Instead, he filed a pro se § 1983 complaint
in district court against Dr. Rajoli and Powers alleging that
they were deliberately indifferent to his medical needs in
violation of the Eighth Amendment. Dr. Rajoli and Powers
moved for summary judgment, arguing that Williams failed
to exhaust administrative remedies as required by the PLRA
by failing to file a timely formal grievance. The judge grant-
ed the motion.
   Williams appealed and sought permission to proceed in
forma pauperis. The judge denied this request, finding that an
appellate challenge to whether Williams had exhausted his
administrative remedies would not be in good faith. See
6                                                            No. 20-1963

28 U.S.C. § 1915(a)(3). Williams challenged that decision in
this court, and a motions panel authorized him to proceed in
forma pauperis and recruited pro bono counsel to assist him
on appeal. 2
                             II. Discussion
    We review de novo a district court’s decision to grant
summary judgment for failure to exhaust administrative
remedies. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).
We view the facts in the light most favorable to Williams, the
nonmoving party. Hill v. Snyder, 817 F.3d 1037, 1039 (7th Cir.
2016). Under the PLRA, “[n]o action shall be brought with
respect to prison conditions under section 1983 of this title,
or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C.
§ 1997e(a). Failure to exhaust administrative remedies is an
affirmative defense; the burden of proof is on the defend-
ants. Ramirez v. Young, 906 F.3d 530, 533 (7th Cir. 2018).
     We take “a strict compliance approach to exhaustion”
under the PLRA. Dole, 438 F.3d at 809. Exhaustion requires a
prisoner to “take each of the steps prescribed by the state’s
administrative rules governing prison grievances.” Chambers
v. Sood, 956 F.3d 979, 983 (7th Cir. 2020). And if the prison
administrative authorities can “take some action”—even if
it’s not the requested action and even if the prisoner believes
that exhaustion will be “futile”—administrative remedies
are available, and the prisoner must exhaust them. Dole,

2 Richard W. Fox, Minh O. Nguyen-Dang, and Michael A. Scodro of
Mayer Brown accepted the representation and have ably discharged
their duties. We thank them for their service to their client and the court.
No. 20-1963                                                  7

438 F.3d at 809. But a prisoner needn’t exhaust a remedy
that’s “unavailable,” such as when “prison employees do not
respond to a properly filed grievance or otherwise use
affirmative misconduct to prevent a prisoner from exhaust-
ing.” Id.
A. Formal Grievance Filing Deadline
    Williams contends that the formal grievance process was
unavailable to him until prison officials responded to his
attempts at informal resolution. He claims that without a
response he could not submit the evidence required to
document his attempts at informal resolution.
    This argument misreads Indiana’s grievance policy. To be
sure, the policy required Williams to “attempt to resolve” his
grievance informally, and he needed to “provide evidence”
of his attempt at informal resolution. IND. DEP’T OF CORR.,
ADMIN. P. NO. 00-02-301, § X. But the policy doesn’t require a
prison official to respond to the informal resolution request
before a prisoner can file a formal grievance. The need for
evidence of an attempt at informal resolution isn’t linked to a
response from prison officials; the policies don’t require
specific documentary evidence to file a formal grievance.
Though Williams believed otherwise, he should have
“err[ed] on the side of exhaustion” and timely initiated the
formal grievance process when he did not receive a response
before the ten-day deadline expired. Ross v. Blake, 578 U.S.
632, 644 (2016).
    Moreover, formal grievances that are returned because
the prisoner failed to attempt to resolve the complaint
informally can be revised and resubmitted. That’s true both
if the prisoner failed to document his attempt at informal
8                                                   No. 20-1963

resolution and if the prisoner failed to begin informal resolu-
tion at all. The prison’s Return of Grievance form advises
prisoners that “[i]f you have tried to resolve [the complaint]
informally, please fill out the grievance form to indicate that.
If you have not tried to resolve it informally, you have five
(5) days to begin that process.” The latter occurred in Hill,
817 F.3d at 1039. There, the prisoner filed four formal griev-
ances. He filed one grievance before he had attempted to
resolve the issue informally, and the grievance was returned
on that basis. Id. But he was given the opportunity to pursue
informal resolution and resubmit the formal grievance. Id. at
1040. Even if Williams believed that he lacked the required
information to file a formal grievance, he could have made
revisions after it was timely filed.
    Williams relies on Hill and Dole to argue that the prison
officials’ failure to respond to his attempts at informal reso-
lution made the administrative process unavailable. This
reliance is misplaced. In Dole we held that a prisoner had
exhausted his administrative remedies when he timely
mailed his grievance and followed prison “administrative
rules to the letter,” but the grievance never arrived because
“prison officials were responsible for … mishandling” it.
438 F.3d at 811. “In this limited context,” the prison officials’
“own mistake” led us to conclude that the prisoner had
cleared the exhaustion hurdle. Id. Not so here. Williams
simply failed to timely initiate the formal grievance process.
He is therefore subject to the PLRA exhaustion rule that
“when the prisoner causes the unavailability of the grievance
process by simply not filing a grievance in a timely manner,
the process is not unavailable but rather forfeited.” Kaba v.
Stepp, 458 F.3d 678, 684 (7th Cir. 2006).
No. 20-1963                                                   9

    In Hill we held that the administrative process was una-
vailable to a prisoner at Wabash Valley when prison officials
refused to give him the formal grievance form. 817 F.3d at
1039, 1041. Prison officials thus affirmatively prevented him
from beginning the grievance process. But unlike the formal
grievance form, a response to an informal grievance isn’t
needed to initiate the grievance process and therefore a
delayed response doesn’t make the administrative process
unavailable. See Cannon v. Washington, 418 F.3d 714, 718–19
(7th Cir. 2005) (per curiam) (holding that a prisoner failed to
exhaust even though prison staff confiscated his legal docu-
ments because those documents weren’t needed to file a
grievance). And Williams’s case is a far cry from other kinds
of affirmative misconduct that we have held interfered with
a prisoner’s ability to exhaust—like when prison officials
allegedly threatened a prisoner’s life for using the adminis-
trative process. See Kaba, 458 F.3d at 680, 682, 686.
    Rather than helping Williams, Hill illustrates why he
failed to exhaust. In one of the other grievances at issue
there, the prisoner attempted to resolve the dispute infor-
mally and like Williams received no reply. Hill, 817 F.3d at
1039. But unlike Williams, the prisoner filed his formal
grievance by the required deadline. Prison officials returned
the formal grievance claiming that it had been informally
resolved. Id. We held that the prisoner failed to exhaust
because he did not revise and resubmit his formal grievance
to rebut the prison’s assertion that his claim had been infor-
mally resolved. Id. at 1040–41. Hill illustrates that a prisoner
must revise his formal grievance even if he has not received
a reply to his informal grievance attempt. The same is true
when the prisoner initially files the formal grievance: a reply
10                                                No. 20-1963

from prison officials to the prisoner’s informal grievance
attempt is not required.
    Williams offers a second reason why he needed to wait
for a reply from prison officials to file his formal grievance.
He contends that without a reply he couldn’t adequately
explain how the incidents affected him or suggest appropri-
ate remedies.
    But it isn’t clear why not. There’s no requirement that the
formal grievance name the prison official involved in the
incident. See IND. DEP’T OF CORR., ADMIN. P. NO. 00-02-301,
§ X. Williams’s attempt to analogize to Hill on this point is
unpersuasive. Not receiving a reply to a request for an
informal resolution is not the functional equivalent of being
denied a formal grievance form. Unlike in Hill where prison
officials failed to provide the prisoner with the formal
grievance form, 817 F.3d at 1041, no one prevented Williams
from explaining his complaints and suggesting a remedy in
a formal grievance. He believed that he was erroneously
taken off his medication and that his medication should be
reinstated, and he further believed that the nurse who
treated him on July 23 should be disciplined for making him
do exercises that caused him further pain. Williams made
exactly these arguments in both informal grievances and in
his untimely formal grievance. Indiana’s policies don’t call
for more specificity than that. The administrative remedies
were fully available to Williams; he just failed to exhaust
them.
B. Good Cause
   Williams argues for the first time on appeal that his fail-
ure to timely file a formal grievance should be excused for
No. 20-1963                                                 11

good cause. This argument is waived. Even if we set the
waiver aside, the argument is unexhausted.
    Prison officials have the discretion to consider an untime-
ly formal grievance if the prisoner can show good cause for
the delay. IND. DEP’T OF CORR., ADMIN. P. NO. 00-02-301,
§ XI.B. But Williams never made that argument in his formal
grievance. Nor did his formal grievance specifically mention
the most pertinent fact to his good-cause claim—that he
submitted timely informal grievances in July and waited to
file a formal grievance because he mistakenly believed that
he needed to wait for a response. And Williams did not
correct this error by revising and resubmitting his formal
grievance within the required deadline of five business days.
Williams thus failed to exhaust his good-cause argument,
just like he failed to exhaust his other claims. See Cannon,
418 F.3d at 718 (holding that a prisoner failed to exhaust
when he failed to revise a grievance form to explain good
cause for his untimely filing).
                                                    AFFIRMED